Defendant has appealed from a judgment of the Madison County Court convicting him of the crime of forgery in the second degree and grand larceny in the second degree. Defendant entered a plea of guilty. The proof shows that he had three prior felony convictions. The court sentenced him to imprisonment in the State Prison at Attica, N. Y., for a term of not less than *717fifteen years and not more than life. This sentence was mandatory. The record presents no question which this court can review. Judgment of conviction unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.